 518,DECISIONS OF NATIONAL LABOR RELATIONS BOARDBoaz Spinning Company and United Steelworkers ofAmerica,AFL-CIO-CLC. Case 10-CA-9932October 23, 1973DECISION AND ORDERBY MEMBERSJENKINS, KENNEDY, AND PENELLOOn May 16, 1973, Administrative Law Judge FrankH. Itkin issued the attached Decision in this proceed-ing. Thereafter, the Respondent filed exceptions anda supporting brief.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.The Board has considered the record and the at-tached Decision in light of the exceptions and briefand has decided to affirm the rulings, findings, andconclusions of the Administrative Law Judge only tothe extent consistent herewith.1.We agree with the Administrative Law Judgethat the Respondent violated Section 8(a)(1) by itsconduct during August 1972 in threatening employeeHerbert Amos that he and others would be dischargedif they engaged in union activities and by giving Amosthe impression that employee union activities wereunder surveillance. However, we do not agree that theevents of that period, as found by the AdministrativeLaw Judge, reveal that the Respondent interrogatedAmos or any other of its employees concerning theirunion activities. The only circumstance that suggestsany possibility of questioning employees is the inter-views conducted prior to the 1972 election in Supervi-sorGore's office,' but this is too uncertain andambiguous to warrant such a finding. Therefore, wedo not adopt that finding and shall modify the recom-mended Order accordingly.2.The Administrative Law Judge also found thatthe Respondent violated Section 8(a)(3) and (1) byissuing warning slips to Amos, laying him off for 3days, and discharging him on December 19, 1972. Wefind merit in the Respondent's exceptions to this por-tion of the Decision. Notwithstanding its clear knowl-edge of Amos' union adherence and the coercivestatements to Amos found above to be violative ofSection 8(a)(1), we conclude that the facts as found bythe Administrative Law Judge reveal that he was rep-rimanded and discharged for cause.tReportedin detail infn 9 of the Administrative Law Judge'sDecisionThe credited evidence indicates that Amos hadbeen performing effectively on the third shift as atwister tender, one of the most difficult jobs in themill, and before the election bid for a job opening 'onthe first shift as a turbo or autoclave operator. Thislatter is an easier and lower paid job. Shortly after the,election, Amos was transferred to the turbo operatoropening, as requested. During approximately the first6 weeks, when he had a helper, Amos produced thesix-load minimum quota established by the Respon-dent. At that time, the helper position was eliminatedon all three shifts in an economic cutback, and thequota was cut to four loads, but in about October1972 the Respondent established a five-load quota forthe autoclave operator on each of the three shifts.Amos on the first shift never produced the quota offive loads and sometimes produced only three, where-as the turbo operators on the second and third shiftsalmost always produced the five loads. On occasions,during the relevant period herein, when the second- orthird-shift operator substituted for Amos on the firstshift, the substitute always produced thefiveloadsrequired. Furthermore, Larry Millwood, who first re-placed Amos after his discharge, was a "young manwith 30 days' seniority" but he, too, ordinarily got outfive loads a day. All three worked under conditionsidentical to those of Amos.During October and early November, SupervisorGore orally reprimanded Amos concerning his failureto meet the quota. Thereafter, on November 10 thefirst of four written warning slips was issued to Amosfor taking too long between loads after being told notto do so. With the third slip, on November 25, Amoswas laid off for 3 days. After his return to work, hecontinued to perform in the same way until December18, 1972, when he was given the fourth slip at the endof his shift and told to report to Plant Manager Wal-lace Howard the next morning, at which time Howardgave Amos his pay and told him he was being dis-charged for low production.The Administrative Law Judge states that otherswere not reprimanded when they produced less thanfive loads, implying but not stating directly that Amoswas treated disparately. However, there is no indica-tion in the record that any of the other turbo operatorsconsistently or even frequently failed to make thequota, whereas Amos repeatedly failed to do so andadmittedly told Gore that he was doing all he couldand felt like he was "doing $2.36 [the hourly rate]worth of work." Amos' attitude toward his work isfurther shown by the credited testimony of Garrard,the third-shift turbo operator. Thus, Garrard testifiedthat a few months before Amos' discharge the lattersought to have Garrard slow down his own produc-tion in order to avoid a possible demand by the Em-206 NLRB No. 62 BOAZ SPINNING COMPANY519ployer for an increase in loads and in the hope ofperhaps having the quota lowered. Garrard also testi-fied that Amos requested that Garrard attempt tosecure the cooperation of the second-shift turbo oper-ator.2Under all the circumstances, we are unable to agreewith the Administrative Law Judge that the GeneralCounsel has sustained his burden of establishing thatAmos' union activities were a motivating factor in theRespondent's actions in reprimanding him, layinghim off, and then discharging him. On the contrary,we are persuaded that such activity did not play anypart in the decisions, inasmuch as Amos had beenvery active in three prior union campaigns during his5 years of working for the'Respondent; he was grant-ed the new job at his own request, notwithstanding hisactivity in connection with the former and most re-cent elections; and his union activity had ceased atleast 3 months prior to the first reprimand and 4months before his discharge. We deem it significantthat he consistently and perhaps deliberately failed tomeet the production quota, although others regularlywere able to do so under the identical conditions, andno 8(a)(1) violations have been found or alleged for aperiod of about 3 months before his termination. It iswell settled that union adherence or activity does notinsulate an employee from reprimand or dischargewhere valid cause therefor exists. Here the facts asfound by the Administrative Law Judge compel theconclusion that Amos' poor performance suppliedadequate cause for the Respondent's conduct andthat such action would have been taken even hadAmos not engaged in the union activity. Accordingly,we find no basis for holding that Amos was unlawful-ly discriminated against, and we shall dismiss thisaspect of the complaint.America, AFL-CIO-CLC, or any other labor organi-zation, or to refrain from any or all such activities.2.Take the following affirmative action designedto effectuate the policies of the Act:(a)Post at its offices and facilities in Boaz, Ala-bama, copies of the attached notice marked "Appen-dix."' Copies of said notice, on forms provided by theRegional Director for Region 10, after being dulysigned by Respondent's authorized representative,shall be posted by Respondent immediately upon re-ceipt thereof, and be maintained by it for 60 consecu-tive days thereafter, in conspicuous places, includingall places where notices to employees are customarilyposted. Reasonable steps shall be taken by Respon-dent to insure that said notices are not altered, de-faced, or covered by any other material.(b)Notify the Regional Director for Region 10, inwriting, within 20 days from the date of this Order,what steps the Respondent has taken to comply here-with.IT IS FURTHER ORDERED that the complaint herein be,and it hereby is, dismissed insofar,as it alleges viola-tions not found herein.2Garrard's testimony is quoted in In. 13 of the Administrative Law Judge'sDecision.3 In the event that this Order is enforced by a Judgment of a United StatesCourt of Appeals, the words in the notice reading "Posted by Order of theNational Labor Relations Board"shall read"Posted Pursuant to a Judgmentof the United States Court of Appeals Enforcing an Order of the NationalLaborRelations Board."APPENDIXNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National Labor Rela-tions Board orders that the Respondent, Boaz Spin-ning Company, Boaz, Alabama, its officers, agents,successors, and assigns, shall:1.Cease and desist from:(a)Threatening employees with discharge if theyengage in union activity.(b)Creating the impression that employee unionactivities are under surveillance.(c) In any-like or related manner interfering with,restraining, or coercing employees in the exercise ofthe right to self-organization, to form labor organiza-tions, to join or assist the United Steelworkers ofAfter a trial in which both sides had the opportunityto present their evidence, the Board has found thatBoaz Spinning Company violated the National LaborRelations Act and ordered us to post this notice. Wetherefore notify you that:WE WILL NOT threaten employees with dis-charge if they engage in union activities.WE WILL NOT create the impression that em-ployee union activities are under surveillance.WE WILL NOT in any like or related manner in-terfere with, restrain, or coerce our employees inthe exercise of the right to self-organization, toform labor organizations, to join or assist theUnited Steelworkers of America, AFL-CIO-CLC, or any other labor organization, or to re-frain from any or all such activities. 520DECISIONS OF NATIONAL LABOR RELATIONS BOARDAll of our employees are free to join, or to refrainfrom joining, United Steelworkers of America, AFL-CIO-CLC, or any other labor organization.BOAZ SPINNING COMPANY(Employer)DatedBy(Representative)(Title)This is an official notice and must not be defacedby anyone.This notice must remain posted for 60 consecutivedays from the date of posting and must not be altered,defaced, or covered by any other material.Any questions concerning this notice or compli-ance with its provisions may be directed to theBoard's Office, Peachtree Building, Room 701, 730Peachtree Street, NE., Atlanta, Georgia 30308, Tele-phone 404-526-5760.DECISIONFRANK H. ITKIN, Administrative Law Judge: This case wastried before me at Albertville, Alabama, on April 3, 1973.The unfair labor practice charge was filed on January 9, asamended on March 5, and the complaint issued on March6, 1973. The issue presented is whether Respondent Compa-ny violated Section 8(a)(1) and (3) of the National LaborRelations Act by threatening employee Herbert Amos withdischarge if he engaged in protected union activities; byinterrogating employee Amos about his union activities; bycreating the impression that employee union activities wereunder surveillance; and by issuing employee Amos warningslips, laying off employee Amos for 3 days commencing onor about December 6, 1972, and discharging employeeAmos on or about December 18, 1972, all because of theemployee's protected union activities.Upon the entire record, including myobservation of thewitnesses, and after due consideration of the brief Tiled bycounsel for Respondent, I make the following:FINDINGS OF FACT1. JURISDICTIONThe complaint alleges, the answer admits, and I find thatRespondent Company is engaged in the .manufacture andsale of textile products at its facility in,Boaz, Alabama, andthat during the past calendar year Respondent has sold andshipped its finished products valued in excess of $50;000 tocustomers located outside the State of Alabama. I find andconclude that Respondent is and has been at all times mate-rial engaged in commerce within the meaning of Section2(6) and (7) of the Act.The complaint alleges, the answer admits and I find andconclude'ihatthe Charging- Party Union is-a labor-organiza-tion within the meaning of Section2(5) of the Act.IITHE UNFAIR LABOR PRACTICESEmployee Herbert Amos testified that he was first hiredby Respondent Company during 1967 "running twisters"on the 11 p.m. to 7 a.m. shift at a starting rate of $1.51 perhour and that on December 18, 1972, his last day of employ-ment, he was running an autoclave or turbo machine on the7 a.m. to 3 p.m. shift at a rate of about $2.44 per hour. Amostestified that after he finished work on December 18, 1972,his supervisor, Larry Gore, I instructed Amos "to check withWallace Howard [the plant manager] the next morning be-fore [he] clocked in." Amos testified that on the morning ofDecember 19 he went to Howard's office; that Howard toldAmos: "this is your full week's check . . . this is your payfor yesterday and here is a refund on your bonds"; and thatAmos asked Howard "what I was fired for and [Howard]said low production...... Amos claimed that he was notgiven "a separation notice in writing."Amos recalled that since his employment with the Com-pany in 1967 there have been several union campaigns in-volving the TextileWorkers Union, District 50 of theUnited Mine Workers Union and the Steelworkers Union.Amos participated in all the campaigns; "he got cardssigned, passed out handbills and passed out literature" atthe gate of the Company's plant. Amos testified that the lastcampaign was conducted by the Steelworkers Union duringAugust 1972; that he "passed out literature . . . at the gate,talked to people getting cards signed ... "; that he servedas an observer for the Steelworkers Union at a Board-con-ducted representation election on August 19, 1972; and thatthe Steelworkers Union lost the election.Amos recalled that earlier, before a previous Board-con-ducted election in 1971, Plant Manager Howard had toldAmos at his work station that the Union "was no good ...we didn't need it in there." Amos, as he testified, "disagreedwith" Howard and Howard responded: " ... if I [Amos]wasn't satisfied there, I ought to just get out and get meanother job somewhere else." In addition, Amos recalledthat his immediate supervisor, Gore, mentioned the Unionto him on several occasions during the August 1972 election.As Amos testified:... about a week before the [1972] election, he [Gore]called several of us into the office one at a time to talkto them. . . . I was one of them, and he wanted, youknow, he .told me we didn't need that union in there.It was a steel plant union and they had the worst recordof strikes and layoffs of anybody, you know; and hesaid that we couldn't stand to be off work two or threemonths. And, so I told him that I was 100 percent for'organized labor; and he said, "Well, I guess it is just awasteof my time and yours too," and Isaid,"Yeah,"and he told me to go down and send up somebody else.1The complaintalleges,the answeradmits,and I find and conclude thatfirst Shift Foreman Larry 'Gore is and has been at all times material asupervisor within'the meaning of Sectien 2(11) of the Act. BOAZ SPINNING COMPANY521Amos further testified that Gore approached him on theday before the August 1972 election "at the break table."Amos testified:Iwas at the break table and he [Gore] came up tome. So, we was talking and he told me that they weregoing to get rid of me. He said "they." I presumed itwas the Company, but I had been there five years andhad had five elections. And, he said it wasn't going towork. He said, "We are going to get rid of you, and youare not the only one either.... "Thereafter, on the day of the election, according to Amos,Gore "came up on myjob and asked me . . . who was goingto win, who did I think was going to win, and I told him Ihoped we would win." Gore assertedly responded: "Well,you won't. You won't even get 60 votes. . . . I could tellyou exactly how many you will get, but I won't." Further,Amos recalled that about a week after the Union lost the1972 election, Gore approached Amos at work and said:"You know we have no use for the union." ... "TheCompany is not going to forget that."Amos testified that he transferred from his job as twisterto running the turbo or autoclave on the first shift about lateAugust or early September 1972. The turbo or autoclave, asAmos explained, is a large "pressure cooker . . . and youput yam in there to heat it for the winder to run"; there isone turbo or autoclave operator on each shift; and the yarnisprocessed from the autoclave to the winders. Amos re-called that when he first started this job about August orSeptember 1972, he had a helper and about 6 weeks later theCompany eliminated the helper .2 Further, Amos recalledthat when he first started on this particular job, there werefive winders on his shift and that, after his helper was re-moved, there were only four winders. Amos claimed thatwhen he was first assigned to the autoclave and had a help-er,Gore instructed him that he was to process five loads ofyarn each day.' Amos claimed that with a helper he pro-cessed five loads on his shift and without a helper he nor-mally processed four loads on his shift. Amos recalled that,following the loss of his helper, Gore "at first said that I wasdoing a good job there for about a week or two, and thenthey got dissatisfied with it and told me I was going to haveto do more." Amos added, . . . I couldn't do it."4Amos acknowledged that Gore had complained to himabout his production. According to Amos:... Well, the first time, he came by my job and started2 Amos testified that the helperswere also removedfor the turboor auto-clave operatorson the twoother shifts3 Eachload consists of two metal baskets ofyam or a totalof some 1200pounds of yam.4 Amos explained that a process known as "blowingthe boiler" occurredon the first shift(7 a.m. to 3 p.m.)twice eachday consumingsome 30 minuteson each occasionand, when the boiler wasbeing blown,there is no steamwhich is required to run theautoclave. Amos testified that this process didnot occuron the Company's two other shifts(3 p in. to 11 p in. and 11 p.mto 7 a.m ).... talking about I wasn't doing enough.... he said,"Well, you know, you are for the Umon, and the Com-pany is not going to forget it." And, I asked him if thatwas the way they were going to get rid of me, and hesaid no. So, I told him they would have to fire me. Iwasn't going to quit.Amos recalled that Gore showed Amos "something in writ-ing"; Amos did not read it or sign it. Amos testified that "alittlewhile after that [Gore] called [Amos] into his office"and said, "they wasn't satisfied with what I was doing .. .they wanted me to do more and more." Amos responded:I couldn't to it.... " Amos stated that on this occa-sionhe was neither shown nor asked to sign a warning slip.Amos claimed that about 1 week after the initialwarning,as described above, Gore "called [Amos] back up into theoffice" and, in the presence of another supervisor, said:they wasn't satisfied with what I was doing. So, hesaid that he would have to give me a discipline slip..A pink slip, we call it. So, he said, "That is yoursecond one." And I asked him then ..., "When did Iget the first one? "and he said, "About a week or so agowhen I was talking to you." So, he explainedto me .. .about getting three pink slips and then we would get athree-day layoff and then the fourthone, wewould beautomatically fired... IAmos testified that about 1 week later, Gore "called [Amos]up there and it was the same thing again, and he said I waslaid off for three days" without pay. Following the layoff,Amos returned to the same job and, as stated above, wasterminated about 2 weeks later on December 19, 1972.On cross-examination, Amos testified that he "had ob-tained the autoclave or turbo operator's job by "bidding"for it at the plant; that previously he was a "twister tender";and that he voluntarily bid for the turbo operator's position.Amos acknowledged that the job of turbo operatorpays lessper hour than the job of twister tender and is an easier job 6Amos testified that Gore first became his supervisor whilehe was twister tender in June 1972 and that he never re-ceived any warnings or reprimands from Gore while per-forming that job.Amos acknowledged that he had participated in fourunion campaigns since 1967 that went to election; that hewas active in all four campaigns; and that in the August1972 campaign he "just got a little deeper in it." Amosexplained that in the last election, "I was an observer for theUmon and I had never done that before."7 Amos also ac-knowledged on cross-examination that duringhis earlier1971 interview with Plant Manager Howard, Howard hadsaid that Amos should get another job elsewhereif he wasnot satisfied, that Howard also stated his opposition to theUnion and that Amos then told Howard that he was for the5 See, Resp Exhs. 5 and 6, setting forth the Company's policy on discipli-nary actionand general plant rules.6 According to Amos, a twister tender is compensated"on an incentive"basis, andAmos was averaging $2.82 per hour on that job;a turbo operatorreceives$2.36 an hour.7 There was assertedly one other union observer, KatieBurns, and she"stillworks at the plant." 522DECISIONS OF NATIONAL LABOR RELATIONS BOARDUnion.Amos testified on cross-examination that he had a totalof four conversations with Gore about the Union; the firstone was in Gore's office about a week before the August 19,1972, election; the second one was at the break table the daybefore the election; the third conversation was on the job"the day we voted"; and the fourth conversation was on thejob a few days after the election. Amos asserted that Goretold him that "they were going to get rid of" Amos in twoconversations-the second and the fourth ones. Amos as-serted that Gore mentioned "layoffs" and "strikes" in thefirst conversation-"that the Steelworkers had a bad strikerecord." Gore assertedly told Amos in the first conversationthat he was against the Union and that the Union was notin the best interest of the employees. Amos, as he testified,told Gore "that [he] was 100 percent for organized labor"afterGore had said, "I guess it's a waste of my time andyours too to talk to you."' Further, Gore assertedly toldAmos: "The employees in this plant cannot afford to be laidoff."9 And, Amos testified that he believed that it was dur-ing his fourth meeting with Gore when Gore said: "I [Amos]was going to have to do more work"; Amos responded thathe "was doing all [he] could do"; and Gore said: "theywould have to have more and they would have to takefurther action." During this conversation, Amos said: "I amnot going to quit; you will have to fire me.""Further, Amos testified that after he lost his helper on theautoclave, Gore told him "to run the best [he] could." Later,Gore said: "We expect you to get five" loads. Amos wasrunning about four loads, although occasionally he wouldrun only three loads on a shift. Amos never ran five loadsafter he lost his helper. Amos recalled that shortly after hebecame a turbo operator, Gore had said: "You are doing afine job"; "Just keep it up"; "You are keeping the women[winders] offme." Thereafter,Gore started criticizingAmos' work "almost everyday."118Amos claimed that Gore had asked, in effect, "what I thought about theUnion."9 Amos, after reading his prehearing affidavit, explained,inter alia,thatGore "didn't just come out" in the first conversation and ask how he feltabout the Union. Gore, according to Amos, said "he didn't know how I felt"whereupon Amos "told him that [Amos] was 100 percent for it" Amosacknowledged that the following language in his statement is correctAbout a week before the election, Gore called each person in thedepartment up to his office individually. When I was called up [he].gave me a long talk against the union and how the Steelworkers had theworst record for strikes and layoffs and how they did not needthe union.When Gore finished he said he guessed it was a waste of his time andmineto say all this to me and I agreed and said that I was 100 percentfor the union and believed in organized labor Gore then told me to sendup the next person and I leftAmos claimed that Gore also said,inter aka,that "we can't afford" strikesand layoffs. Amos explained that he "couldn't get everything in" his affidavit"word for word."10As for the third conversation, Amos explained that on election dayGore-... just came up to my job and asked me how did I think it would goand so I told him I hoped we won, and he said that we wouldn't get 60votes and said, "I could tell you how many you would get but ... Iwouldn't."iiAmos acknowledged that on one occasion he had said to Gore- "Well,Harold Garrard testified that he is employed by Respon-dent Company; that he worked the autoclave during a sub-stantial portion of last year; that his supervisor, KeithStancil, apprised him that he would have to run six loads onthe autoclave with a helper; that his helper was later discon-tinued; and that his supervisor then told him that he wouldrun five loads without a helper.12 Garrard, as he testified,generally ran at least five loads; he explained that "therewere occasions when we were short of yarn and it throwedus to run less than five.... " Garrard never ran "underfour loads." In addition, Garrard explained that he hadworked on the first shift (Amos' shift) as well as the thirdshift; that the first shift winders run more yarn because oftheir experience-"they run a lot harder" than the thirdshift.Garrard also explained that on the first shift theywould "blow the boiler down" and this would consumefrom 15 to 25 minutes.13Gerald Walker testified that he works for Respondent asa "winding section man" under the supervision of Gore onthe first shift.Walker assisted Amos by pushing skeins ofyarn to the winders. Walker testified that his "job was fixingon winders if they had breakdowns . . . and being yarnboy."Walker testified that on the day Amos was dis-charged, he told Gore: ". . . I [Walker] didn't think it wasright, that I didn't have the yarn out there for the boy[Amos], that he didn't have no yam out there to run on hisjob."Walker claimed that it was his "responsibility to getthe yarn out there" for Amos. Walker explained: "I was justtelling [Gore] I didn't think it was right letting Amos gobecause he didn't have the yam out there on his job to run."Walker acknowledged that on the day in question he hadnot pushed out enough yarn in order for Amos to run fiveloads.Walker testified that Amos has been replaced by GeorgePierce as operator on the first shift turbo and that Pierce hasbeen able to get out five loads on the shift. Walker noted,however, that there has been a change in the method ofoperation since Amos was discharged; the Company hasenlarged the skeins by one pound to each skein, therebyreducing the total number of skeins to be placed in themachine.14 On cross-examination,Walker recalled that itwas Larry Millwood who first replaced Amos, that Mill-wood was a "young man with 30 days seniority" and thatMillwood ordinarily got out five loads a day. Also, Walkerrecalled that the change in size of the skeins did not occuruntil sometime after Pierce got the turbo job. Also, as Walk-I feel like I am doing $2.36 worth of work " Amos did not attempt to bid backto a twister's job.12Garrard was on the third shift at the time (I1 p in. to 7 a m.).13Garrard recalled that when he worked that shift the Company blew theboiler down once, but assertedly they blow it down twice now.On cross-examination, Garrard acknowledged that when he worked thefirst shift as a turbo operator, he got out five loads a day Garrard alsoacknowledged that a few months before Amos' discharge, Amos said to himhe [Amos] felt they were going to increase the number of loads wehad to do, and he wanted to slow down to make sure the increase inloads would maybe drop . . lower. .Amos, according to Garrard, wanted Garrard to "to say, something to" theturbo operator on the other shift, "and see if [he] could get him to cooper-ate"-"slow down a little bit"14Walker explained that the employer changed from 3 pounds of yarn ina skein to 4 pounds of yarn in a skein BOAZ SPINNING COMPANY523er testified, although fewer skeins were placed in the tum-bler under the change in operations, each skein weighedmore. Further, Walker recalled that on the afternoon ofAmos' discharge, " ... [Gore] just told me [Walker] that hehad to let him [Amos] go because he didn't get but fourloads, and I just told him it wasn't right; that I didn't haveyarn put there to him. It was more or less my fault." Accord-ing to Walker, nothing else was said at the time.John Smith testified that he is employed by Respondentas an assistant section man on the third shift; that his super-visor is Keith Stancil; and that he previously served as turbooperator working on all three shifts. Smith observed that thefirst shift "is harder than the other two shifts" because therewere "five to six winders that we had to see after, haul theyam out and all the yam in too, plus running the turbo."Smith stated that normally he has four winders on the sec-ond shift and, on the third shift, he has "has as high as six... but most of them were trainees just learning." Smithtestified that he ran "four and five loads" on the third shiftwithout a helper. Smith was given a helper while workingthe second shift; management told him at the time that hewould be required to run five loads. Smith recalled that evenwith a helper on the second shift, he occassionally wouldmake less than five loads because of "boiler trouble" or "wehave run short of yarn." Smith testified that he ran fiveloads most of the time on the second shift, "without a help-er, too." Smith was never criticized by his supervisor whenhe ran less than five loads.lsGeorge Pierce testified that he is employed as turbo oper-ator on the first shift; that Gore is his supervisor; and thathe has been working on that shift about four weeks. Previ-ously, about August 1972, Pierce was a turbo helper forAmos. His "job was to push yarn from the old part [of theplant] to the new part and to help [Amos] on the windersand to help him on the turbo." At the time according toPierce, the turbo operator was required to process six loadsa day and they "usually" ran six loads. However, accordingto Pierce, they also ran five loads and even went down tofour. At the time, there were five or six winders on the firstshift. Pierce explained that now, as turbo operator on thefirst shift, he only "has four winders and he runs four to fiveloads a day without a helper.Pierce, who had been working Amos' job during the 4weeks preceding this hearing, explained that he was recentlycriticized by Gore because he only ran four loads. He ex-plained to Gore that he "was late getting started" because"it took a long time to blow [the boiler] down that morning.... " According to Pierce, blowing the boiler occurstwice on the first shift and on each occasion takes 20 to 30minutes. In addition, Pierce recalled that when Gore re-lieved him as Amos' helper, Gore said that he "was goingto have to lay off part of the winders"; Pierce would be "put15 Smith also testified that in the past he and another operator each worked4 hours on the first shift and together they ran four to five loads without ahelper. On cross-examination,Smith explained that when he replaced Amosduring Amos' absence on the first shift, he would run four and five loadsoccasionally. Smith denied getting out five loads on the first shift "the majori-ty of the time." However, Smith acknowledged that he never got out onlythree loads on the first shift. Smith also acknowledged that "today" all threeshifts "normally" get out five loads. Smith noted that if he was short of yarnas turbo operator, "normally I went over and got it myself "... to doing something else; and that [Amos] would berequired to run four loads a day." At the time therewere fivewinders on the first shift and some were laid off.16Supervisor Larry Gore testifiedas a witnessfor Respon-dent.Gore has been a supervisor on the first shift in theCompany's No. 2 Mill since November 1971. The depart-ments under his jurisdiction include blending,twining, spin-ning, twisting, winding, and warehouse. There is a turbomachine in the winding department. Gore explained thatthe Companyutilizes abidding system to fill jobvacancies.Gore recalled that when he first became a supervisor Amoswas a twister tender. Gore admittedly never hadoccasionto discipline or criticize Amos' work while Amos was atwister tender. Amos bid on the job of turbo operator aboutAugust 14, 1972. Amos was awarded the job 3 dayslater onAugust 17 and started working as turbo operator the follow-ing Monday.Gore testified that when Amos started working as turbooperator in late August he had a helper, GeorgePierce.During late September or early October 1972, Amos lost hishelper.'' During the period of time that the turbo operatorshad a helper, the Company had a "six-loadminimum stan-dard." After the helper was eliminated, the minimum loadwas dropped to five. P1 However, Gore acknowledged that hehad told Amos during a period "no longer than a week"following the loss of an account that, "in order to balancethe three shifts . . ., we did go to four loads.... " Goretestified that "after that week or so was up," he told Amos:"we had to run a minimum of five -loads."19 Goreclaimedthat the minimum standard for a turbo operator does notvary on different shifts. 0Gore testified that every morning 7 a.m. "the boiler isblowed down, and that is justa meanswhere they empty theboiler with excess that had built up over night." This occurstwice a day; the second occasion is "about 15minutes be-fore 3 o'clock" also on the first shift. Gore testified that ittakes approximately, 10 to 15 minutes to "blow the boiler"each time. Gore acknowledged: " ....sometimesitwill takelonger, occasionally." Gore acknowledged that the 7 a.m.blowing of the boiler puts the turbo operator "at a disadvan-tage because his steamis cut off.... " As for the secondblowing of the boiler, Gore claimed that by 2:30 p.m. "they16On cross-examination, Pierce acknowledged that he normally gets outfive loads a day on the first shift. Pierce testified that the current extra weightin each skein "helps" get out more loads because "you don't have as manyskeins to handle", "it is easier " And, Pierce testified that Amos was instruct-ed when Pierce was removed as his helper that only four loads a day wouldbe required and, later, "they changed it to five "17Gore claimedthat the Companyeliminated helpers on all turbo ma-chines because of a "loss of business."15Gore explained that there were occasions when the standard would berelaxed such as, for example, the boiler pilot would not ignite; the boilerwould be down; or there would be a mechanical breakdown.19Gore testified. "I don't know the exact date, but it was a week or so afterwe lost the Avondale account"-"It was around September because we lostthe Avondale account; then we eliminated the turbo helpers all at the sametime.""20 Gore also explained that the "tumbling process" involved in the turbooperation actually takes longer with the 4 pound skein than with the 3 poundskein. Gore testified "I think it takes 16 minutes longer on the 4 pound skeinto get one load ready to go to the turbo"; "the four pound tumbles 5 minutes.. the three pound tumbles 3 minutes " However, Gore claimed that thischange from 4 pound skeins to 3 pound skeins was effected "about a monthago" during March 1973. 524DECISIONS OF NATIONAL LABOR RELATIONS BOARDshould have their load out" and, therefore, the first shiftoperator should not be affected by this second blowing ofboiler.Gore testified that he knew of no occasion "when Mr.Amos . . . working as a turbo operator without a helper... got out five loads a shift." Gore claimed that otheroperators on the first shift normally have gotten out fiveloads. Gore explained that he gave Amos four warning slips.The fist slip stated:Discipline SlipDiscipline SlipNAME:Herbert AmosCARD NO: 116-3JOB: Turbo OperatorDAYS LAID OFF:FROM: 12/6/72TO: 12/9/72ISSUED BY: Larry GoreCONFERENCE DATE: 12/5/72WITNESS:BillKingREASON:For not operatingturboefficientlyafterbeingwarned about this.NAME Herbert AmosCARD NO: 116-3-JOB: Turbo OperatorDAYS LAID OFF:FROM:TO:ISSUED BY: Larry GoreWITNESS: Paul CrutchfieldCONFERENCE DATE: 11/10/72REASON:Failure to carry out specific instructions concerningoperation of the turbo. He is taking an hour or morebetween each load after being warned not to do so.The second warning slip stated:Discipline SlipNAME: Herbert AmosCARD NO: 116-3JOB: Turbo OperatorDAYS LAID OFF:FROM: NONE-TO: -ISSUED BY: Larry GoreCONFERENCE DATE: 11/23/72WITNESS: Paul CrutchfieldREASON:Failure to carryout specificinstructions regardingoperation of the turbo.He was taking too long be-tween loadswithoutreason,after beinginstructedotherwise.Gore assertedly told Amos that "this was his second one,... I told him what the third one would mean.... " Gorerecalled that Amos said "that he didn't know he had gottenthe first one, but I showed it to him and Mr. Crutchfield wasthere and he signed it in front of him."The third slip stated:On this occasion, Gore told Amos that, "under normal com-pany policy ... [he] would be laid off for 3 days, [and] henever said anything."The fourth slip stated:Discipline SlipNAME: Herbert AmosCARD NO: 116-3JOB: Turbo OperatorDAYS LAID OFF:FROM:TO:ISSUED BY: Larry GoreCONFERENCE DATE: 12/18/72WITNESS: Bill KingREASON:For not operating turbo as he was asked to.On this occasion, Gore told Amos to go to the plant manag-er the next morning and he was then discharged.Gore also testified that he spoke to Amos about his workon four occasions "sometime in October." Gore claimedthat Amos did not offer excuses "every time"and on oneoccasion said that "he thought he felt like he was doing$2.26 worth of work an hour and that was all he was[g]oingto do." Gore testified that during the period when the writ-ten warnings were issued to Amos, the employee "never hadby himself met the minimum requirements" in productionand there was "no improvement." Gore asserted that al-though there were 10 or 11 twister job vacancies during thisperiod, Amos never bid on them.Gore acknowledged that he spoke with Amos about theUnion on two occasions. On the day of the August 19, 1972election, according to Gore:... I [Gore] was walking by his [Amos'] job and I juststopped and asked him how he thought theelectionwould come out and he told me he thought the unionwould win, and I said, "Well, I figure that the Companywill win 4 to 1." And, he laughed about it and I laughedand I kept walking.Gore claimed that nothing else was said. Thereafter, during BOAZ SPINNING COMPANY525September or October, as Gore further testified:... [Amos] came up into the office one day and justwalked in and we sat down and started talking. Thesubject of the union was brought up. I don't rememberwhich one of us brought it up .. .I told him how I felt about it.*****I told him I didn't think the union would do the em-ployees here at Boaz any good. I thought it would domore harm than good, that he and I couldn't be sittingand talking like we were. If we had a union in here, wewould have to have a third party involved, and I just,you know, told him that I didn't think the union woulddo us any good at all.Gore testified that Amos said that "he was for the Union100 percent, that he used to be for the union but there wereso many liars in this mill that he was not going to mess withthe Union any more." Gore claimed that nothing else wassaid about the Union on this or on any other occasion.21Gore recalled that Amos ran the turbo machine con-stantly from August 1972 until his discharge on December19, 1972; that Amos' production while he had a helper wasconsidered adequate from August until late September orearly October; and that thereafter Amos never met produc-tion.Gore could not recall the dates when he issued the oralwarnings to Amos. Gore, however, acknowledged that hehad complimented Amos, stating: ". . . he was doing agood job out there as far as keeping the yarn for the womento runandkeeping the yarn weighed up." Gore admittedlyhad said: "Herbert, you are doing a good job out there onthe Belmont "22The testimony of Herbert Amos stated above is corrobo-rated in part by the testimony of employees Harold Gar-rard, Gerald Walker, John Smith, and George Pierce? Thetestimony of Amos is also substantiated in part by the testi-mony of Supervisor Larry Gore. And, relying upon thedemeanor of the witnesses, I am persuaded that the testimo-ny of Amos, as corroborated in part by Garrard, Walker,Smith, and Pierce, is a truthful and reliable account of theparticular events recited herein. Insofar as the above testi-mony of Amos, Garrard, Walker, Smith, and Pierce con-flictswith the testimony of Gore, I do not credit Gore. Inparticular, I do not believe that Gore, as he testified, onlyspoke to Amos about the Union on the day of the August1972 election in a laughing manner and, thereafter, whenAmos assertedly told Gore that his coworkers were "liars"and "that he was not going to mess with the Union any-21Gores also claimed that during one of his discussions with Amos in anattempt to get Amos "to improve his performance." Amos said: "I am notgoing to quit. You will have to fire me first "22No other witnesses testified.23 Although Amos testified that the minimum load requirement with ahelper was five loads, the record makes clear that it was six loads and Amosmet this requirement with a helper.more." Instead, I find and conclude that Gore in fact madethe statements attributed to Gore by Amos concerning theUnion and Amos' union activities.IIIDISCUSSIONThe principal question raised here is whether the Compa-ny-in reprimanding,laying off,and then discharging em-ployeeAmos assertedly because of Amos' productionrecord-was really motivated at least in part by union ani-mus. For, under settled law,"The Board is not compelledto accept the employer's statement when there is reasonablecause for believing that the ground put forward by the em-ployer was not the true one,and that the real reason was theemployer's dissatisfaction with the employee's union activi-ty."Great Atlanticand Pacific Tea Co.,Inc., v.N.L.R.B.,354F.2d 707, 709 (C.A. 5, 1966). "And, adischarge motivatedonly in part by anti-union discrimination is similarly ille-gal."J.P.Stevens& Co. v. N.L.R.B.,380 F.2d 292, 300(C.A. 2, 1967),cert.denied,389 U.S. 1005(1967). Also see,N.L.R.B. v. CaliforniaState Automobile Association, 442F.2d 426 (C.A. 9, 1971).The credited evidence of recordmakes clear that Respon-dent Company was dissatisfied with employee Amos' re-peated efforts to organize its employees.Thus, as Amoscrediblytestified,Plant Manager Howard apprised the em-ployee duringthe 1971organizational campaign that theunion"was no good"and "we didn't need it in there." Amos"disagreed"with Howard and was then told by the PlantManager that if he"wasn't satisfied there, [he] ought to justget out and get...another job somewhere else." Thereaf-ter, during the summerof 1972,Amos again participated inan organizational campaign at the plant.This time Amosserved as an observer for the Union at the Board-conductedelection on August 19,1972, as well as passing out organiza-tional literature and soliciting the Union memberships ofhis coworkers at the plant gate. About one week before theAugust 19 election,Supervisor Gore called employee Amosto the office; apprised Amos that"we didn't need thatUnion in there";warned Amosthat "they [the Union] hadthe worst record of strikes and layoffs of anybody" and"thatwe couldn't stand to be off work two or threemonths"; ascertainedthatAmos was "100 percent for theUnion";and then said that it was "just a waste of. . .time"discussing the Union with Amos and instructed him to"send up somebody else." Later,on the day before theelection,Gore admonished Amos at the break table that theCompany was"going to get rid of" him-" ...itwasn'tgoing to work......On the day of the election, GoreinformedAmos: "You won't even get 60 votes.... I couldtell you exactly how many you will get but I won't."And,about I week after theUnionlost the election,Gore warnedAmos: "You know we have no use for the Union"; "theCompany is not going to forget that."Amos started workingfor the Companyin 1967.BeforeAugust 1972,Amos was considered a satisfactory employee.And, duringlate August1972, Amoswas permitted to trans-fer to the job of turbo operator on the first shift-an easierand lesserpaying jobthen he had. Amos, at first,was con-sidered satisfactoryby Gore. Later,Amos lost his assistanton the turbo and was thereafter repeatedly faulted by Gore 526DECISIONS OF NATIONAL LABOR RELATIONS BOARDfor not meeting minimum production requirements. AsAmos explained: "They wasn't satisfied with what I wasdoing ... they wanted me to do more and, more," andAmos explained that he "couldn't do it." Gore, about thissame time,also apprised the employee: , " ... you are forthe Union and the Company is not going to forget it."Supervisor Gore acknowledged that he never had occa-sion to reprimand Amos before August 1972 when Amoswas a twister tender on the first shift; that Amos met hisproduction requirements during late August and Septemberon the turbo with an assigned helper; and that he, Gore,complimented Amos on his work. However, Gore claimedthat commencing about October 1972, Amos never met hisminimum production requirements. According to Gore,Amos was permitted to run the turbo below minimum pro-duction requirements until December19, 1972,while receiv-ing oral reprimands on unspecified dates and writtenreprimands on November 10, November 23, December 5,and December 18, 1972. Although the record demonstratesthat there are turbo operators who can produce more loadsper shift than Amos in varying degrees, I am not persuadedthat this was Respondent's real reason for repeatedly repri=manding Amos, laying him off, and then discharging him.Rather, I find and conclude that, in the context ofRespondent's coercive and antiunion conduct directed to-ward Amos, that the Company's action against Amos wasmotivated at least in part by the employee's known unionactivities. In this respect, I note that Amos, as turbo opera-tor on the first shift, encountered special production delayscaused by the "blowing of the boiler." And, on the daypreceding Amos' firing, section man Walker confessed toGore responsibility for Amos' failure to meet productionthat day and was ignored by management.In sum, I find and conclude that Respondent seized uponthis asserted production shortcoming as a pretext to get ridof Amos because of his union activities, in violation ofSection 8(a)(3) and (1) of the Act. Further, I find and con-clude that Supervisor Gore, by theforegoingconduct,threatened Amos with discharge because of his union activi-ties,created theimpressionthat employeeunion activitieswere under surveillance, and coercively interrogated theemployee about his union activities, in violation of Section8(a)(1) of the Act.CONCLUSIONS OF LAW1.Respondent Company is an employer engaged in com-merce within the meaning of Section 2(6) and (7) of the Act.2.The Charging Party Union is a labor organizationwithin the meaning of Section 2(5) of the Act.3.Respondent violated Section 8(a)(1) of the Act bythreatening employee Herbert Amos with discharge if heengaged in protected union activities; by coercively interro-gating employee Amos about his union activities; and bycreating the impression that employee union activities wereunder surveillance.4.Respondent violated Section 8(a)(3) and (1) of the Actby issuing employee Amos warning slips on November 10,November 23, December 5, and December 18, 1972, bylaying off employee Amos for 3 days on December 5, 1972,and by discharging employee Amos on December 19, 1972,and thereafter failing and refusing to recall him because ofhis protected activities.5.The aforesaid unfair labor practices are unfair laborpractices affecting commerce within the meaning of Section2(6) and (7) of the Act.THE REMEDYHaving found that Respondent Company engaged in cer-tain unfair labor practices,Iwill recommend that it ceaseand desist therefrom and take certain affirmative actiondesigned to effectuate the policies of the Act. And, as theunfair labor practices committed by the Respondent are ofa character striking at the core of employee rights safe-guarded by the Act, I shall recommend that it cease anddesist from in any other manner infringing upon rights guar-anteed in Section7 of the Act.It has been found that Respondent, in violation of Section8(a)(3) and (1) of the Act, discriminatorily reprimanded,laid off, and discharged employee Amos on the dates indi-cated above. It will therefore be recommended thatRespon-dent offer to employee Amos immediate and fullreinstatement to his former or substantially equivalent posi-tion, without prejudice to his seniority or other rights andprivileges, and make him whole for any loss of earningssuffered by reason of his unlawful layoff and termination,by payment to him of a sum of money equal to that whichhe normally would have earned from the date ofdiscrimina-tion to the date of Respondent's offer of reinstatement, lessnet earnings during such period, with backpay computed ona quarterly basis in the manner established by the Board inF.W.Woolworth Company,90 NLRB 289. Backpay shallcarry interest at the rate of 6 percent per annum, as set forthinIsis Plumbing & Heating Co.,138 NLRB 716.It is also recommended that Respondent expunge from itsrecords the four written reprimands discriminatorily issuedto Amos and notify him thereof. Further, it will be recom-mended that Respondent preserve and make available tothe Board, upon request, all payroll records, social securitypayment records, timecards, personnel records and reports,and all other records necessary and useful to determine theamount of backpay due and the rights of reinstatementunder the terms of these recommendations.[Recommended Order omitted from publication.].